Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 Feb 2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leslie Bookoff (Reg. No. 38084) on 18 Feb 2022.
The application has been amended as follows: 

Claim 1 has been amended as follows:
A method of calculating a brain volume of a brain of a patient, the method comprising: 
magnetic resonance images (MRIs) of the brain at a first time point, wherein the first plurality of MRIs includes at least two first time point MRIs
obtaining a second plurality of MRIs of the brain at a second time point, wherein the second plurality of MRIs includes at least two second time point MRIs
calculating, with a first algorithm, a first brain volume value at the first time point based on the at least two first time point MRIs, and a second brain volume value at the second time point based on the at least two second time point MRIs; 
calculating, with a second algorithm, a third brain volume value at the first time point based on the at least two first time point MRIs, and a fourth brain volume value at the second time point based on the at least two second time point MRIs, wherein the second algorithm is different from the first algorithm; -4-Application No.: 15/642,998 Attorney Docket No.: 00054-0010-01000 
applying at least one of (a) a first algorithm mathematical weight to at least one of the first brain volume value and the second brain volume value, the first algorithm mathematical weight being associated with the first algorithm, to obtain a first mathematically-weighted value, and (b) a second algorithm mathematical weight to at 
wherein each of the first algorithm mathematical weight and the second algorithm mathematical weight is calculated based on at least one of: an image quality score, a reliability index of the corresponding algorithm, historical data of the corresponding algorithm, a measurement error of the corresponding algorithm, a synchronicity of the corresponding algorithm, a performance of the corresponding algorithm, and a degree of similarity with one or more other brain volume values; and 



determining an overall first time point brain volume value at the first time point by averaging the first brain volume value and the second mathematically-weighted value or by averaging the first mathematically-weighted value and the third brain volume; and
determining an overall second time point brain volume value at the second time point by averaging the second brain volume value and the second mathematically-weighted value or by averaging the first mathematically-weighted value and the fourth brain volume value.  

Claim 3 has been amended as follows:
The method of claim 1, wherein each of the first plurality of MRIs and the second plurality of MRIs includes magnetization-prepared rapid acquisition gradient echo (MPRAGE)-based magnetic resonance images, and the first algorithm uses the MPRAGE-based magnetic resonance images from the first plurality of MRIs to calculate the first brain volume value, and the MPRAGE-based magnetic resonance images from the second plurality of MRIs to calculate the second brain volume value.

Claim 4 has been amended as follows:
The method of claim 3, wherein each of the first plurality of MRIs and the second plurality of MRIs includes fluid-attenuated inversion recover (FLAIR)-based MRIs, and the second algorithm uses the FLAIR-based MRIs from the first plurality of MRIs to calculate the MRIs from the second plurality of MRIs to calculate the fourth brain volume value.  

Claim 5 has been amended as follows:
The method of claim 1, further comprising obtaining a third plurality of MRIs of the brain at a third time point, wherein the third plurality of MRIs includes at least two third time point MRIs.  

Claim 6 has been amended as follows:
The method of claim 1, further comprising obtaining [[an]]the image quality score for at least one of the at least two first time point MRIs and the at least two second time point MRIs.  

Claim 7 has been amended as follows:
The method of claim 6, wherein each of the first algorithm mathematical weight and the second algorithm mathematical weights is based on [[an]]the image quality score obtained for at least one of the at least two first time point MRIs and the at least two second time point MRIs.  

Claim 13 has been amended as follows:
A method of calculating a volume of an organ in a patient, the method comprising: 

obtaining a second plurality of magnetic resonance images of the organ at a second time point, wherein the second time point is different from the first time point; 
calculating, using a first algorithm, a first algorithm-first time point volume of the organ at the first time point based on at least one of the first plurality of magnetic resonance images; -8-Application No.: 15/642,998 Attorney Docket No.: 00054-0010-01000 
calculating, using the first algorithm, a first algorithm-second time point volume of the organ at the second time point based on at least one of the second plurality of magnetic resonance images; 
calculating, using a second algorithm, a second algorithm-first time point volume of the organ at the first time point based on at least one of the first plurality of magnetic resonance images, wherein the second algorithm is different from the first algorithm; 
calculating, using the second algorithm, a second algorithm-second time point volume of the organ at the second time point based on at least one of the second plurality of magnetic resonance images; 
applying at least one of (a) a first algorithm mathematical weight to at least one of the first algorithm-first time point volume and the first algorithm-second time point volume, the first algorithm mathematical weight being associated with the first algorithm, to obtain a first mathematically-weighted volume, and (b) a second algorithm mathematical weight to at least one of the second algorithm-first time point volume and the second algorithm-second time point volume, the second algorithm mathematical weight being associated 
wherein each of the first algorithm mathematical weight and the second algorithm mathematical weight is calculated based on at least one of: an image quality score, a reliability index of the corresponding algorithm, historical data of the corresponding algorithm, a measurement error of the corresponding algorithm, a synchronicity of the corresponding algorithm, a performance of corresponding algorithm, and a degree of similarity with one or more other brain volume values; and 
the second mathematically-weighted volume or by averaging the first mathematically-weighted volume and the second algorithm-first time point volume, and (ii) an average second time point volume of the organ by averaging the first algorithm-second time point volume and the second mathematically-weighted volume or by averaging the first mathematically-weighted volume and the second algorithm-second time point volume.  

Claim 19 has been amended as follows:

obtaining at least one magnetization-prepared rapid acquisition gradient echo (MPRAGE)-based magnetic resonance image of the organ at each of a first time point and a second time point; 
obtaining at least one fluid-attenuated inversion recover (FLAIR)-based magnetic resonance image of the organ at each of the first time point and the second time point; 
calculating, using a first algorithm, a first algorithm-first time point volume of the organ at the first time point based on the at least one MPRAGE-based magnetic resonance image obtained at the first time point; 
calculating, using the first algorithm, a first algorithm-second time point volume of the organ at the second time point based on the at least one MPRAGE-based magnetic resonance image obtained at the second time point; 
calculating, using a second algorithm, a second algorithm-first time point volume of the organ at the first time point based on the at least one FLAIR-based magnetic resonance image obtained at the first time point, wherein the second algorithm is different from the first algorithm; -12-Application No.: 15/642,998 Attorney Docket No.: 00054-0010-01000 
calculating, using the second algorithm, a second algorithm-second time point volume of the organ at the second time point based on the at least one FLAIR-based magnetic resonance image obtained at the second time point; 
applying at least one of (a) a first algorithm mathematical weight to at least one of the first algorithm-first time point volume and the first algorithm-second time point volume, the first algorithm mathematical weight being associated with the first 
wherein each of the first algorithm mathematical weight and the second algorithm mathematical weight is calculated based on at least one of: an image quality score, a reliability index of the corresponding algorithm, historical data of the corresponding algorithm, a measurement error of the corresponding algorithm, a synchronicity of the corresponding algorithm, a performance of the corresponding algorithm, and a degree of similarity with one or more other brain volume values; and -13-Application No.: 15/642,998 Attorney Docket No.: 00054-0010-01000 
the second mathematically-weighted volume or by averaging the first mathematically-weighted volume and the second algorithm-first time point volume; and 
the second mathematically-weighted volume or by averaging the first mathematically-weighted volume and the second algorithm-second time point volume.  

Claim 25 has been amended as follows:
The method of claim 13, wherein each of the first algorithm mathematical weight and the second algorithm mathematical weight is based on at least [[an]]the image quality score of images associated with the first algorithm and the second algorithm, respectively.  

Claim 26 has been amended as follows:
The method of claim 19, wherein each of the first algorithm mathematical weight and the second algorithm mathematical weight is based on at least [[an]]the image quality score of images associated with the first algorithm and the second algorithm, respectively.

Allowable Subject Matter
Claims 1, 3-8, 10-22, and 24-26 allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
When the claims are considered as a whole, the prior arts of record do not disclose, neither alone nor in combination, at least at least applying a mathematical weight, specified in Neuroimage. 44(3):769-776. doi:10.1016/j.neuroimage.2008.09.059), a prior art previously made of record, does not disclose at least calculating with two different algorithms a total of four different brain volumes at first and second time points, as recited in the independent claims. Deeley et al. (Deeley et al. (2011). Comparison of manual and automatic segmentation methods for brain structures in presence of space-occupying lesions: a multi-expert study. Phys Med Biol. 56(14): 4557-4577. doi:10.1088/0031-9155/56/14/021), a prior art previously made of record, does not disclose at least applying a mathematical weight to at least one of the four brain volumes to obtain a mathematically-weighted brain volume, wherein the mathematically-weighted brain volume is a product of the mathematical weight, associated with the first algorithm or the second algorithm, and one of the four brain volumes, and using the mathematically-weighted brain volume, averaging two specific brain volumes at the first time point and averaging two specific brain volumes at the second time point, as recited in the independent claims. The technical advantage of the claimed invention is to “differentiate between technical versus biological effects (in brain volumes (BV)). And, as a result, the new .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799